Per Curiam.

Adkins, who was the plaintiff, sued Wise-man, alleging, in his complaint, “That the defendant is indebted to him one hundred dollars, cash had and received by defendant, to and for the usa of the plaintiff,” which the defendant, though requested, etc., refuses to pay.
Defendant’s answer alleges, that he was, on the 1st of December, 1857, the owner of one hundred and five dollars in notes on the Citizen’s Bank of Gosport, which were issued without authority of law; that the plaintiff", at the time, was in the business of purchasing notes at discount; and that plaintiff, as well as defendant, at the time, well knew that notes on said bank were not very current, and great doubts were entertained as to whether said bank would ever redeem her notes; that plaintiff, with a full knowledge of all said *91facts, proposed to purchase of defendant the aforesaid notes on the Citizen’s Bank, and offered him one hundred dollars-for the one hundred and five dollars on said bank, and defendant then agreed to said proposal, and received from plaintiff one hundred dollars, and delivered to him one hundred and five dollars in notes on said bank, as aforesaid.
8. H. Buskirk and Thomas A. Hendricks, for the appellant.
Plaintiff replied: 1. By a general denial. 2. That the Citizen’s Bank of Gosport was not organized under, or by virtue of, any law of this State, but in direct violation of the constitution and laws of said State, and against public policy; that the notes on said bank are made in the form and similitude of ordinary bank-notes, and were designed and intended to be used and circulated as paper money, and that the same are illegal, unconstitutional, and void, and did not constitute a valid consideration, etc.
Defendant demurred to the reply. The demurrer was sustained, and final judgment given for defendants. The demurrer should have been overruled, because it was addressed to the entire “ reply,” and there is, evidently, one valid paragraph—the “ general denial.” 11 Ind. 458. 9 Id. 241.
The judgment is reversed, with costs. Cause remanded for further trial.